PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,666,881
Issue Date: 2014 Mar 04
Application No. 13/040,017
Filing or 371(c) Date: 3 Mar 2011
Attorney Docket No. LEM-001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.378(b), filed August 9, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is again DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

The patent expired March 5, 2018, for failure to timely pay the 3.5-year maintenance fee.  On September 18, 2020, a petition to accept an unintentionally delayed maintenance fee payment was filed. On June 7, 2021, the petition was dismissed. On August 9, 2021, the subject renewed petition was filed.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   

This petition lack still item (1) above. Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

With regard to item (1), above the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

Petitioner asserts, in pertinent part:



On June 30, 2020, Applicant contacted the undersigned representative via email indicating that he had checked the PAIR system and didn't realize there was a maintenance fee due in 2017 on the above referenced patent and so the patent’s status was shown as expired. Applicant, in that same email, also inquired if there was a way to revive the patent. On that same day, the undersigned representative replied that if certain requirements were met, including that the entire delay of the maintenance fee payments was unintentional and payments of certain USPTO fees were made, the patent could be revived. Applicant indicated that he was able to meet all the requirements to revive the patent and requested an invoice be sent for payment in advance of reviving the patent.

While petitioner has provided an explanation regarding the delay, the explanation still does not cover the entire period of delay. As noted in MPEP § 711.03(c)(II)(D) there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137 to revive an application: 

(A) the delay in reply that originally resulted in the abandonment; 
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and 
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

	(emphasis added)

Specifically, petitioner has not explained when patentee learned that the patent had expired for nonpayment of the maintenance fee. Patentee must provide an additional explanation with regard to period (B), above. While patentee contacted his representative on June 30, 2020 and stated that he had learned that the patent had expired, it is unclear when patentee discovered that the patent had been expired. Petitioners must explain when patentee learned that the patent had become expired and must provide an explanation of any delay between when patentee learned that the patent had expired and when patentee contacted his patent practitioner to inquire about filing a petition to accept the delayed maintenance fee.

Applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  
See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

It is further noted that the window for payment of the 7.5 year maintenance fee opened March 4, 2021. The maintenance fee was due with a surcharge on September 8, 2021. The last day to pay the 7.5 year maintenance fee with a surcharge is March 4, 2022. Petitioner must submit payment of the 7.5 year maintenance fee with a surcharge not later than March 4, 2022 to avoid expiration of the patent for failure to pay the 7.5 year maintenance fee.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

1

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).